For the reasons which I will state, I cannot concur with the majority, and think the application should be granted.
In 3 Wigmore on Evidence, p. 76, it is said that this requirement as to identity of parties "is after all only an incident or corollary of the requirement as to identity of issue. It ought then to be sufficient to inquire whether the former testimony was given upon such an issue that the party — opponent in that case — had the same interest and motive in his cross-examination that the present opponent has."
It is an exception to the rule of hearsay evidence and as to the identity of the parties in the two suits it is said in 1 Greenleaf on Evidence, p. 278, "all that is essential is that the present opponent should have a fair opportunity of cross-examination." Also section 553, p. 676. We have shown that is satisfied when such opponent introduced the witness, since deceased, and examined him.
Many illustrations are given in cases where there was no privity. In re Durant, 80 Conn. 140, 67 A. 497, 502, 10 Ann.Cas. 539, there were disbarment proceedings of an attorney. He was not a party to a divorce suit, but he, as attorney for one of the parties, cross-examined a witness in respect to her testimony concerning a transaction in which the attorney participated, and on which the disbarment proceeding was founded. Her testimony, so taken, was offered against the attorney in that proceeding after her death. The objection was made as to a want of identical parties. The court thus treated the question: "The requirement of an identity of parties is only a means to an end. This end was attained when the defendant availed himself of the unrestricted opportunity to cross-examine Mrs. Delkescamp. He was then fully aware of the importance to him in his professional capacity of her damaging disclosures. He had been forewarned of what might be expected from her, that her assertions might furnish the basis for disbarment proceedings against him, and had had ample opportunity to prepare to put her statements to the test of such an examination as he might think desirable. Under such conditions, to now say that the tests which the law prescribes for his protection against the witness' then assertions were not, for the purposes of such a disciplinary proceeding like that before us, fully satisfied, would be to dispense with common sense in the application of the rule invoked and to lose sight of its spirit and purpose in a blind adherence to the letter of some attempted expression of it. Wigmore on Evidence, § 1377."
In the case of Minea v. St. Louis Cooperage Co.,179 Mo. App. 705, 162 S.W. 741, a father sued for damages for the loss of an infant's services for personal injuries while employed by defendant; it was held the evidence for defendant of an officer of defendant, given on a trial of a different suit by the employee himself, a minor suing by the father as next friend, was admissible as introduced by plaintiff, since the rule against hearsay evidence is mainly on the ground that there had been no opportunity to cross-examine the declarant, citing Jones on Evidence and Greenleaf on Evidence. I also cite Hartis v. Charlotte Electric R. Co., 162 N.C. 236, 78 S.E. 164, Ann.Cas. 1915A, 811, note page 814, in which the opposite views are stated and argued. *Page 292 
Section 1179 of Jones on Evidence (2d Ed. Revised and Enlarged) p. 2159, note 5, contains a citation of many similar cases; also, there is cited Andricus' Adm'r v. Pineville Coal Co., 121 Ky. 724, 90 S.W. 233, in which an administrator of two different persons had two different actions arising out of the same occurrence. It was held that there was a sufficient identity of parties and issues in the two actions to sustain application of the rule. Mention was made of the fact that the same person was administrator for both. But when the evidence was taken by defendant in such a situation, and the plaintiff in the other suit offers it against the same defendant for a death caused by the same occurrence, we cannot see that it is material whether the administrator of the two persons was the same or not. If the evidence were offered by the defendant against the plaintiff, the fact that the administrators were different might lead to a different result. There the person against whom it was offered would not have had the right to cross-examine in the first instance.
And so in a civil action the testimony of absent witnesses, given in a criminal case growing out of the same transaction, was held admissible since defendant had the right to full cross-examination. Kreuger v. Sylvester, 100 Iowa, 647,69 N.W. 1059; Charlesworth v. Tinker, 18 Wis. 633.
We have not had a case cited which is on all fours with the situation here presented. But I cannot distinguish it in principle from those cited, and the conclusions of the text-writers. The issues are the same in both cases, except that in the Lee case there was no question of contributory negligence. But the evidence of the deceased witness did not go to that question. The matter as to which she testified in the Lee case had the same materiality in this case. This defendant was defendant there, and is the party who offered her as a witness, and examined her in the Lee case, and therefore has all the safeguards intended to be protected by the exception to the rule, excluding hearsay evidence.
We are not called upon to apply it where the defendant in such a situation is offering it against one who was not a party to the suit in which the witness was examined, either in a personal or representative capacity. When there are different personal representatives, and the evidence taken in one is offered by defendant in the suit of the other, the latter is in position to claim that he, in no capacity, has had the privilege of cross-examination. Each such representative has his respective duties in that capacity. The cross-examination by one is not an exercise of that right by the other. But when the representative of each is the same person, the right is vested in him, and usable against him in either capacity. Likewise, when they separately sue defendant for separate claims resulting from the same act, and defendant introduces and examines a witness of equal materiality in both suits, and the witness dies, we think that the plaintiff in the other suit against the same defendant for the same act may use the evidence of the witness thus previously taken. A different holding would fail to carry the principle to its logical conclusion.
By reason of that situation, and for the grounds 53, 54, and 55 of the motion for a new trial, to the effect that the court had erroneously sustained objection to the evidence of the deceased witness in the Lee case, I think the court should not be held to have committed reversible error in granting the motion.